Citation Nr: 0930447	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
evaluated as 10 percent disabling prior to May 18, 2009, and 
30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.  The Veteran requested a personal 
hearing before the Board on his August 2008 Substantive 
Appeal; however, he withdrew such request by letter dated in 
September 2008.  See 38 C.F.R. § 20.702(e) (2008).

On May 20, 2008, correspondence was received from the Veteran 
in which he requests VA to "consider raising my Pension."  
The Board notes that the Veteran is not currently in receipt 
of VA pension benefits; thus, his statement might better be 
viewed as an informal claim for nonservice-connected pension 
benefits.  As this issue is not on appeal before the Board, 
the proper course of action is to REFER it to the RO for 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
service-connected bilateral pes planus has been manifested 
throughout this appeal by pronounced symptomatology including 
moderate to marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement with 
pain of the tendo achillis on manipulation; the Veteran's 
symptomatology is not improved by orthopedic shoes or 
appliances and he ambulates with difficulty using a cane and 
four-point walker.  






CONCLUSION OF LAW

The criteria for a 50 percent rating for bilateral pes planus 
have been met for the entirety of this appeal.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In the present appeal, the Board is granting the maximum 
schedular evaluation sought for the entirety of the appeal.  
This represents a full grant of the Veteran's appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  As such, no purpose would 
be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran is currently in receipt of service connection for 
bilateral pes planus.  Prior to his increased rating claim, 
this disability was evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  During 
the pendency of this appeal, the agency of original 
jurisdiction increased the Veteran's evaluation to 30 
percent, effective May 18, 2009, the date of a VA examination 
which evaluated the severity of the Veteran's pes planus.  
The Veteran has expressed disagreement with the ratings 
assigned, asserting that higher ratings are warranted; this 
is the issue now before the Board for appellate review.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

The Veteran's contemporaneous treatment records are, 
unfortunately, silent for clinical findings pertinent to the 
above rating criteria.  However, the record contains a VA 
examination report dated in May 2009.  This examination 
report reflects that the Veteran subjectively complains of 
pain throughout his feet with swelling, stiffness, 
fatigability, and weakness.  The examiner indicated that the 
Veteran ambulates only short distances (no more than a few 
yards), and only with the assistance of a four-point cane or 
walker.  All of the Veteran's subjective symptoms are 
worsened with prolonged standing or walking.  

Objective examination of the Veteran's feet in May 2009 
revealed evidence of painful motion, swelling, tenderness, 
instability, and weakness.  More specifically, both of the 
Veteran's feet showed "marked" displacement of the Achilles 
with inward bowing; this displacement was not correctable 
with manipulation, and such manipulation was painful.  There 
was evidence of marked pronation of the left foot and 
moderate pronation of the right foot.  Callosities were 
present on both feet as well as hammertoes; the Veteran's 
shoes showed an abnormal wear pattern.  Following an 
examination of the Veteran and a review of his claims file, 
the examiner assessed the Veteran as having "pronounced pes 
planus, bilateral."  Furthermore, it was noted that there 
was no evidence of improvement in the Veteran's pronation, 
tenderness, etc. with any his current orthopedic shoes and/or 
appliances.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the Veteran is entitled to the maximum schedular rating 
available for bilateral pes planus, namely, 50 percent.  The 
Board acknowledges that the Veteran does not demonstrate all 
of the criteria listed in Rating Schedule; however, in light 
of the examiner's assessment that his pes planus was 
"pronounced," and with consideration of evidence which 
reflects marked, uncorrectable inward displacement of the 
tendo achillis on both feet that is painful on manipulation, 
the Board concludes that the Veteran's disability picture 
more nearly approximates that of a 50 percent rating than 
that of a 30 percent rating.  See 38 C.F.R. § 4.7. 

In addition to finding that the May 2009 VA examination 
report reflects symptomatology more consistent with a 50 
percent rating, it is also of the opinion that this rating 
should be awarded for the entirety of this appeal.  The 
clinical evidence for the period from October 2007 through 
May 2009 is sparse.  However, at least one VA clinical record 
indicates that the Veteran was ambulating with a weak gait 
with the assistance of a walker/cane in September 2007.  See 
VA Nursing Outpatient Note dated September 27, 2007.  While 
such evidence does not indicate that the Veteran met the 
specific rating criteria found in 38 C.F.R. § 4.71a, it does 
suggest that his disability picture in September 2007, one 
month prior to his filing for an increased rating was 
received, was similar to that described at the May 2009 VA 
examination.  Thus, affording all reasonable doubt in favor 
of the Veteran, the Board finds that the 50 percent rating 
should be awarded for the entirety of the appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Although the Board is assigning the Veteran the maximum 
schedular evaluation available for bilateral pes planus under 
the Rating Schedule, it has considered whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  There is no indication, 
however, that the Veteran's bilateral foot disability 
markedly interferes with his employment.  In this regard, the 
Veteran is retired from farming due to age.  See 38 C.F.R. 
§ 4.1 (2008) (the purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability).  
Moreover, the Rating Schedule appears to adequately address 
the symptoms described by the Veteran and the VA examiner.  
Thus, the Board concludes that referral for extra-schedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

A 50 percent rating is granted for bilateral pes planus for 
the entirety of the appeal.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


